            Case 1:18-cv-01743-JMF Document 59 Filed 04/20/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
IKEAM D. CUNNINGHAM,                                      :

                                       Plaintiff,         :
         -against-                                                             ORDER
                                                          :
NEW YORK JUNIOR TENNIS LEAGUE,                                           18 CV 1743 (JMF) (KNF)
INC.,                                                     :

                                        Defendant.          :
------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         IT IS HEREBY ORDERED that the settlement conference scheduled previously for

May 13, 2020, at 2:30 p.m., shall be held by telephone. The parties are directed to call

(888) 557-8511 and, thereafter, enter access code 4862532. The parties are also directed to

review and comply with the undersigned’s Procedures Applicable to Cases Referred for

Settlement, which may be found on the Court’s website. As set forth in the procedures, no

later than 3 days before the conference, the parties must provide Judge Fox: (1) a pre-

conference letter; and (2) a completed attendance form, except that these submissions

shall be made via e-mail to: laura_midwood@nysd.uscourts.gov.

         Additionally, at least seven days prior to the settlement conference, the parties

must confer to engage in good-faith settlement negotiations. Should the parties resolve

the litigation prior to the conference date, they must notify the undersigned, in writing.

The Clerk of Court is directed to mail a copy of this order to the Plaintiff.

Dated: New York, New York                                           SO ORDERED:
       April 20, 2020




                                                                1
Case 1:18-cv-01743-JMF Document 59 Filed 04/20/20 Page 2 of 2




                              2
